DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 11-12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clayton et al. (US 6,434,507; hereinafter Clayton), in view of Larkin et al. (US 2007/0156019; hereinafter Larkin).

	Regarding claims 1 and 11, Clayton discloses a medical instrument and method for use with computer assisted image guided surgery.  Clayton shows a method of navigating a surgical procedure relative to an anatomy (abstract), comprising: selecting a surgical instrument with a working portion (see fig. 3); providing an identification portion with the instrument (see col. 3, lines 57-61); providing a processor operable to automatically determine an identity of the instrument the instrument with the identification portion (see col. 2, lines 49-64, col. 5, lines 47 to col. 6, line 15; the bar code can be used to detecting specific configuration of the tool tip); and automatically determining a position of the working portion relative to a reference point based at least in part on the determined identity of the instrument (see col. 2, lines 49-64, col. 5, lines 47 to col. 6, line 15); and navigating the instrument relative to the anatomy (see col. 2, lines 49-64, col. 5, lines 47 to col. 6, line 15; fig. 6).
	But, Clayton fails to explicitly state navigating the surgical instrument relative to the anatomy based on the determined position of the working portion based at least in part on the automatically determined identify of the surgical instrument. 
Larkin discloses a surgery system.  Larkin teaches navigating the surgical instrument relative to the anatomy based on the determined position of the working portion based at least in part on the automatically determined identify (shape of the instrument) of the surgical instrument (see abstract; see par. [0042], [0044], [0045], [0066], [0071], claim 23).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of Clayton to incorporate the teaching of navigating the surgical instrument relative to the anatomy based on the determined position of the working portion based at least in part on the automatically determined identify of the surgical instrument, as taught by Larkin, to provide additional information of the surgical instrument such as size to improve assisting the physician navigating the instrument during surgery. 

	Regarding claim 2, Clayton shows a first portion (see 230 in fig. 3) and a second portion (see 140 in fig. 3; and interconnecting the first portion and the second portion (fig. 1 shows that element 140 and 230 are interconnected).
Regarding claims 12 and 14, Clayton shows providing an imaging device (col. 5, line 60); obtaining image data of the anatomy with the imaging device (see col. 1, lines 15-24); and displaying the obtained image data (see col. 1, lines 15-24).


Claims 3 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clayton et al. (US 6,434,507; hereinafter Clayton), in view of Larkin et al. (US 2007/0156019; hereinafter Larkin) as applied to claim 1 above, and further in view of Mire et al. (US 2004/0171924; hereinafter Mire).
Regarding claims 3 and 13, Clayton and Larkin discloses the invention substantially as described in the 103 rejection above, furthermore, Clayton shows obtaining image data of the anatomy (see col. 1, lines 15-24); displaying the position of the working portion relative to the image data of the anatomy (see col. 1, lines 15-24); and wherein navigating the instrument relative to the anatomy includes displaying the working portion at a location relative to the image data (see col. 2, lines 49-64, col. 5, lines 47 to col. 6, line 15; fig. 6).
But, Clayton and Larkin fail to explicitly state displaying an icon. 
Mire discloses a method and apparatus for preplanning a surgical procedure.  Mire teaches displaying an icon (see par. [0065], [0202]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of displaying an icon in the invention of Clayton and Larkin, as taught by Mire, to better graphically illustrate the tool to the physician during surgery. 

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clayton et al. (US 6,434,507; hereinafter Clayton), in view of Larkin et al. (US 2007/0156019; hereinafter Larkin) as applied to claim 1 above, and further in view of Kuhn et al. (US 2010/0069741).

Regarding claim 4, Clayton and Larkin disclose the invention substantially as described in the 102 rejection above, but fails to explicitly state providing an electromagnetic field; wherein providing a distortion member; and detecting a distortion in the electromagnetic field produced by the distortion portion. 
Kuhn teaches providing an electromagnetic field (see par. [0026], [0027]); wherein providing a distortion member (see par. [0026], [0027]); and detecting a distortion in the electromagnetic field produced by the distortion portion (see par. [0026], [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modify the invention of Clayton and Larkin to include an electromagnetic field; wherein providing a distortion member; and detecting a distortion in the electromagnetic field produced by the distortion portion, as taught by Kuhn, to be able to compensate for distortion from electromagnetic field and determine the position of probe. 

Claims 7-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clayton et al. (US 6,434,507; hereinafter Clayton), in view of Larkin et al. (US 2007/0156019; hereinafter Larkin) as applied to claim 1 above, and further in view of Malackowski (US 2004/0267297; hereinafter Malackowski).

Regarding claim 7-10, Clayton and Larkin disclose the invention substantially as described in the 103 rejection above, furthermore, Clayton teaches providing a plurality of the surgical instruments (see fig. 3), but fails to explicitly state that each of the plurality of surgical instrument each have its unique identification portion. 
Malackowski discloses a system and method for identifying a surgical tool.  Malackowski teaches plurality of surgical instrument each have its unique identification portion (see par. [0142]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized having the plurality of surgical instrument each have its unique identification portion in the invention of Clayton and Larkin, as taught by Malackowski, to be able to identify the surgery tool to generate command signal to drive the tool. 

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clayton et al. (US 6,434,507; hereinafter Clayton), in view of Larkin et al. (US 2007/0156019; hereinafter Larkin), in view of Mire et al. (US 2004/0171924; hereinafter Mire).

Regarding claim 15, Clayton discloses a medical instrument and method for use with computer assisted image guided surgery.  Clayton shows a method of navigating a surgical procedure relative to an anatomy (abstract), comprising: obtaining image data of the anatomy (see col. 1, lines 15-24); selecting an instrument from a plurality of instruments (see fig. 3);  automatically determining  an identity of the surgical tool with a processor by evaluating an identification portion of the selected instrument (see col. 2, lines 49-64, col. 5, lines 47 to col. 6, line 15; see col. 2, lines 49-64, col. 5, lines 47 to col. 6, line 15; the bar code can be used to detecting specific configuration of the tool tip); automatically determining a position of the working portion relative to a reference point based at least in part on the determined identity of the instrument (see col. 2, lines 49-64, col. 5, lines 47 to col. 6, line 15); and navigating the instrument relative to the anatomy (see col. 2, lines 49-64, col. 5, lines 47 to col. 6, line 15; fig. 6), and displaying a position of the working portion of the selected instrument  relative to the image data of the anatomy (see col. 2, lines 49-64, col. 5, lines 47 to col. 6, line 15; fig. 6).
But, Clayton fails to explicitly state navigating the instrument relative to the anatomy at least based on the determined identify of the selected instrument, and displaying an icon. 
Larkin discloses a surgery system.  Larkin teaches navigating the instrument relative to the anatomy at least based on the determined identify (shape of instrument) of the selected instrument  (see abstract; see par. [0042], [0044], [0045], [0066], [0071], claim 23).  Furthermore, Larkin teaches determining a position of the selected instrument relative to the image data of the anatomy based at least in part of the determined identify of the selected instrument (see abstract; see par. [0042], [0044], [0045], [0066], [0071], claim 23). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of Clayton to incorporate the teaching of navigating the instrument relative to the anatomy at least based on the determined identify of the selected instrument and determining a position of the selected instrument relative to the image data of the anatomy based at least in part of the determined identify of the selected instrument, as taught by Larkin, to provide additional information of the surgical instrument such as size to improve assisting the physician navigating the instrument during surgery. 
But, Clayton and Larkin fail to explicitly state displaying an icon.
Mire discloses a method and apparatus for preplanning a surgical procedure.  Mire teaches displaying an icon (see par. [0065], [0202]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of displaying an icon in the invention of Clayton and Larkin, as taught by Mire, to better graphically illustrate the tool to the physician during surgery. 

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clayton et al. (US 6,434,507; hereinafter Clayton), in view of Larkin et al. (US 2007/0156019; hereinafter Larkin), in view of Mire et al. (US 2004/0171924; hereinafter Mire) as applied to claim 15 above, and further in view of Ruiz Morales (US 2010/0204713; hereinafter Ruiz Morales).

Regarding claim 16, Clayton, Larkin and Mire disclose the invention substantially as described in the 103 rejection above, furthermore, Clayton shows a first portion (see fig. 3), but fail to explicitly state moving the first portion of the selected instrument relative to the identification portion of the selected instrument to provide an identification signals regarding the identity of the selected instrument. 
Ruiz Morales discloses a medical robotic system.  Ruiz Morales teaches moving the first portion of the selected instrument relative to the identification portion of the selected instrument to provide an identification signals regarding the identity of the selected instrument (see par. [0149]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of moving the first portion of the selected instrument relative to the identification portion of the selected instrument to provide an identification signals regarding the identity of the selected instrument in the invention of Clayton, Larkin and Mire, as taught by Ruiz Morales, to detect the presence of the instrument and allow to distinguish and identify different types of instruments. 

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clayton et al. (US 6,434,507; hereinafter Clayton in view of Larkin et al. (US 2007/0156019; hereinafter Larkin),  in view of Mire et al. (US 2004/0171924; hereinafter Mire), in view of Ruiz Morales (US 2010/0204713; hereinafter Ruiz Morales) as applied to claim 16 above, and further in view of Kuhn et al. (US 2010/0069741).

Regarding claim 17, Clayton, Larkin, Mire and Ruiz Morales disclose the invention substantially as described in the 103 rejection above, furthermore Ruiz Morales teaches moving a tracking sensor (see par. [0149]), but fails to explicitly state generating a distortion in a trackable electromagnetic field. 
Kuhn teaches providing an electromagnetic field (see par. [0026], [0027]); and generating a distortion in a trackable electromagnetic field (see par. [0026], [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modify the invention of Clayton, Larkin, Mire and Ruiz Morales to utilize generating a distortion in a trackable electromagnetic field, as taught by Kuhn, to be able to compensate for distortion from electromagnetic field and determine the position of probe. 

Claim 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clayton et al. (US 6,434,507; hereinafter Clayton), in view of Larkin et al. (US 2007/0156019; hereinafter Larkin), in view of Mire et al. (US 2004/0171924; hereinafter Mire) as applied to claim 15 above, and further in view of Kuhn et al. (US 2010/0069741) and Malackowski et al. (US 2006/0142656; hereinafter Malackowski).

Regarding claim 18, Clayton, Larkin and Mire disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state generating a distortion in a trackable electromagnetic field, and comparing, with the processor, the detected signal to a table.
Kuhn teaches providing an electromagnetic field (see par. [0026], [0027]); and generating a distortion in a trackable electromagnetic field (see par. [0026], [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modify the invention of Clayton, Larkin, and Mire to utilize generating a distortion in a trackable electromagnetic field, as taught by Kuhn, to be able to compensate for distortion from electromagnetic field and determine the position of probe. 
But, Clayton, Larkin, Mire and Kuhn fail to explicitly state comparing, with the processor, the detected signal to a table.
Malackowski discloses a surgical instrument system.  Revie teaches comparing, with the processor, the detected signal to a table.  Malackowski teaches comparing, with the processor, the detected signal to a table (see par. [0090]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of comparing, with the processor, the detected signal to a table in the invention of Clayton, Larkin, Mire and Kuhn, as taught by Malackowski, to verify the correct tool is selected for a specific surgery procedure. 

Claims 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruiz Morales (US 2010/0204713; hereinafter Ruiz Morales), in view of Kuhn et al. (US 2010/0069741), in view of Clayton et al. (US 6,434,507; hereinafter Clayton).

Regarding claims 19-20, Ruiz Morales shows selecting a working portion of a surgical instrument having an identification portion (see par. [0149]), moving the working portion of the surgical instrument relative to a handle of the surgical instrument to create an electromagnetic field generated relative to a volume in which the surgical procedure is to occur (see par. [0149]), and automatically determining an identity of the surgical instrument with a processor based on received signal due to the electromagnetic induction (see par. [0149]). Furthermore Ruiz Morales teaches plurality of identification bands (see par. [0149]).
But, Ruiz Morales fails to explicitly state creating an electromagnetic distortion in the electromagnetic field, and automatically determine a position of the working portion to a reference based at least in part of the determined identify of the surgical instrument. 
Kuhn teaches providing an electromagnetic field generated relative to a volume in which surgical procedure is to occur (see par. [0026], [0027]); and generating a distortion (see par. [0026], [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modify the invention of Clayton, Mire and Ruiz Morales to utilize generating a distortion in a trackable electromagnetic field, as taught by Kuhn, to be able to compensate for distortion from electromagnetic field and determine the position of probe. 
But, Ruiz Morales and Kuhn fail to explicitly state automatically determine a position of the working portion to a reference based at least in part of the determined identify of the surgical instrument.
Clayton discloses a medical instrument and method for use with computer assisted image guided surgery.  Clayton teaches automatically determining a position of the working portion relative to a reference point based at least in part on the determined identity of the instrument (see col. 2, lines 49-64, col. 5, lines 47 to col. 6, line 15).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of automatically determine a position of the working portion to a reference based at least in part of the determined identify of the surgical instrument in the invention of Ruiz Morales and Kuhn, as taught by Clayton, to be able to reliably calibrate the location of the instrument with interchangeable tips that does not significantly affect the accuracy of the localization of the system.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed on 01/18/2022with respect to prior art rejection of the independent claims have been considered but are moot because the new ground of rejection does not rely on any rejection applied in the prior office action of record for any teaching or matter specifically challenged in the argument.
With regards to claim 19, the examiner notes that prior art Ruiz Morales does teach moving the working portion of the surgical instrument relative to a handle of the surgical instrument to create an electromagnetic field generated relative to a volume in which the surgical procedure is to occur (see par. [0149]).  Furthermore, the examiner notes that Kuhn does teach providing an electromagnetic field generated relative to a volume in which surgical procedure is to occur (see par. [0026], [0027]); and generating a distortion (see par. [0026], [0027]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/             Primary Examiner, Art Unit 3793